IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 01-30010

                              Summary Calendar


PERRY JACKSON ET AL.,

                                                  Plaintiffs,

PERRY JACKSON,

                                                  Plaintiff-Appellant,

                                   versus

CHARLES C. FOTI, JR.; WARDEN BARONI;
CORPORAL JOSEPH; PAUL LANDRY; DEPUTY KENDRICK,

                                                  Defendants-Appellees.




             Appeal from the United States District Court
                 For the Eastern District of Louisiana
                          USDC No. 00-CV-792-T


                          June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Perry     Jackson,    Louisiana   prisoner    #     106488,   appeals   the

district   court's   dismissal    of   his   claim       that   defendants   had

established an inadequate inmate administrative remedy procedure

and did    not   respond    appropriately    to    his    complaint   that   the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Louisiana Department of Corrections had miscalculated his sentence.

The court found Jackson's claim to be frivolous and dismissed it

with prejudice.1

     Upon review of the record, briefs, and applicable law, we

discern no reversible error in the district court's judgment of

dismissal. Accordingly, we AFFIRM for essentially the same reasons

articulated by the district court.2

     AFFIRMED.




     1
       See 28 U.S.C.    §   1915(e)(2)(B)(i)   (2001);   42   U.S.C.   §
1997e(c)(1) (2001).
     2
         See Jackson v. Foti, No. 00-CV-792-T (E.D. La. Dec. 13,
2000).

                                 2